Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-19-00313-CV

                                            Patrick MINOR,
                                                Appellant

                                                    v.

                                      ST. PHILIP’S COLLEGE,
                                              Appellee

                      From the 166th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2019-CI-03609
                             Honorable Rosie Alvarado, Judge Presiding

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: July 31, 2019

DISMISSED FOR WANT OF PROSECUTION

           Appellant Patrick Minor appeals from the trial court’s order granting St. Philip’s College’s

plea to the jurisdiction. Appellant, who is not an attorney, is representing himself in this appeal.

           Because Appellant twice failed to file a brief that complies with the Texas Rules of

Appellate Procedure, we dismiss this appeal for want of prosecution.

                                    APPELLANT’S ORIGINAL BRIEF

           On June 24, 2019, after Minor failed to timely file a brief or a motion for extension of time

to file the brief, we ordered Minor to show cause in writing by July 5, 2019, why this appeal should
                                                                                      04-19-00313-CV


not be dismissed for want of prosecution. See TEX. R. APP. P. 38.8(a), 42.3(b), (c); Elizondo v.

City of San Antonio, 975 S.W.2d 61, 63 (Tex. App.—San Antonio 1998, no pet.). We advised

Minor that his written response must include a reasonable explanation for his failure to timely file

the brief. See TEX. R. APP. P. 38.8(a).

        Minor, representing himself, timely filed a handwritten, three-page response. In his

response, Minor asserted various facts and then prayed that this court would award him

consequential and punitive damages against the College. Minor did not include a reasonable

explanation for his failure to timely file the brief.

        In our July 9, 2019 order, we advised Minor that we construed his response as an

appellant’s brief and that his brief did not comply with Rule 38.1 of the Texas Rules of Appellate

Procedure. See TEX. R. APP. P. 38.1. We advised Minor that his brief omitted the following:

        •   Identity of Parties and Counsel,
        •   Table of Contents,
        •   Index of Authorities,
        •   Statement of the Case,
        •   Any Statement Regarding Oral Argument,
        •   Issues Presented,
        •   Statement of Facts (that complies with the Rules),
        •   Summary of the Argument,
        •   Argument,
        •   an Appendix (that complies with the Rules),
        •   Certificate of Compliance, or
        •   Certificate of Service.
See id. R. 9.4, 9.5, 38.1. We also advised Minor of these additional defects in his brief.
        •   No part of the brief contains any citations to the record. Contra id. R. 38.1(g) (“The
            statement [of facts] must be supported by record references.”); id. R. 38.1(i) (“The
            brief must contain . . . appropriate citations . . . to the record.”).
        •   The portions of the brief that may be construed as a statement of facts recite alleged
            facts and complaints, but the brief does not state how the trial court erred or present
            any legal arguments, with appropriate citations to authorities and the record, to present
            any legal basis for this court to reverse the trial court’s judgment. Contra id.



                                                  -2-
                                                                                          04-19-00313-CV


        •   The brief does not recite the standard of review, and, except for a single reference to
            one federal statute, it contains no citations to rules or statutes, or any references to case
            law. Contra id. (requiring “appropriate citations to authorities”).

        We concluded that the defects described above constituted flagrant violations of Rule 38.

We struck Minor’s brief and ordered him to file an amended brief by July 19, 2019. We advised

Minor that his amended brief must correct all the violations we noted and must fully comply with

the applicable rules. See, e.g., id. R. 9.4, 9.5, 38.1.

        We warned Minor that if his amended brief did not comply with our order, we “[could]

strike the brief, prohibit [Appellant] from filing another, and proceed as if [Appellant] had failed

to file a brief.” See id. R. 38.9(a); see also id. R. 38.8(a) (authorizing this court to dismiss an appeal

if an appellant fails to timely file a brief).

                                    APPELLANT’S AMENDED BRIEF

        On July 22, 2019, Minor filed an amended brief. The amended brief does not comply with

Rule 38.1 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 38.1.

        The handwritten, ten-page brief does not contain an Identity of Parties and Counsel, Index

of Authorities, Any Statement Regarding Oral Argument, or an Appendix (that complies with the

Rules). See id. R. 9.4, 9.5, 38.1. Like the original brief, no part of the brief contains any citations

to the record. Contra id. R. 38.1(g) (“The statement [of facts] must be supported by record

references.”); id. R. 38.1(i) (“The brief must contain . . . appropriate citations . . . to the record.”).

The amended brief recites alleged facts and complaints, argues Minor’s constitutional rights have

been violated, and prays for monetary damages. The brief includes some citations to inapt federal

cases, but the citations refer to general statements of the law rather than “clear and concise

arguments for the contentions made.” Contra TEX. R. APP. P. 38.1.




                                                   -3-
                                                                                       04-19-00313-CV


       Minor’s brief does not argue that the trial court erred in granting the plea to the jurisdiction

or present any argument, supported by appropriate citations to authorities and the record, to show

how the trial court had jurisdiction in his suit. Contra id.

       Throughout the brief, Minor recites conclusory complaints, but the brief does not present

clear and concise arguments, with appropriate citations to authorities and the record, for this court

to reverse the trial court’s judgment, contra id., and we may not create Minor’s arguments for him,

see Meyer v. State, 310 S.W.3d 24, 26 (Tex. App.—Texarkana 2010, no pet.) (“We do not, and

cannot, create arguments for parties—we are neither the appellant’s nor the appellee’s advocate.”).

       Minor’s amended brief does not present anything for appellate review.

                                           CONCLUSION

       Minor has twice failed to submit a brief that complies with the Texas Rules of Appellate

Procedure. Even with his amended brief, Minor has presented nothing for this court to review.

       We strike Minor’s amended brief, prohibit him from filing another, and dismiss this appeal

for want of prosecution. See TEX. R. APP. P. 9.4, 38.8(a)(1), 38.9(a), 42.3(b),(c).

                                                   PER CURIAM




                                                 -4-